Appeal from a judgment of the Supreme Court, Erie County (Joseph S. Forma, J.), rendered September 28, 2005. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the third degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on April 23, 2007 and by the attorneys for the parties on April 24 and 26, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed upon stipulation. Present — Scudder, EJ., Hurlbutt, Peradotto, Green and Pine, JJ.